In a proceeding pursuant to section 122 of the Domestic Relations Law, to establish paternity, the defendant appeals from two orders of the Children’s Court of Nassau County, made October 21, 1960, after a nonjury trial: (1) an order adjudging that he is the father of the child, and (2) an order directing him to pay $10 a Aveek for the support of the child and the sum of $100 for the childbirth expenses. Orders affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.